


110 HR 2923 IH: To direct the Secretary of Defense to make a grant to the

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2923
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Dingell (for
			 himself, Mr. Regula,
			 Mr. McCrery,
			 Mr. Jindal,
			 Mr. Hall of Texas,
			 Mr. Baker,
			 Mr. Jefferson,
			 Mr. Boustany, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to make a grant to the
		  National D-Day Museum Foundation for facilities and programs of America’s
		  National World War II Museum.
	
	
		1.Grant to National D-Day
			 Museum Foundation for America’s National World War II Museum
			(a)GrantThe
			 Secretary of Defense shall make a grant in the amount of $50,000,000 to the
			 National D-Day Museum Foundation for use in accordance with subsection (b) for
			 the museum in New Orleans, Louisiana, designated as America’s National World
			 War II Museum by section 8134 of the Department of Defense Appropriations Act,
			 2005 (Public Law 108–87; 117 Stat. 1103) (referred to in this section as the
			 Museum).
			(b)Use of
			 fundsThe grant under subsection (a) shall be used for the
			 following:
				(1)The planning,
			 design, and construction of a new facility for the Museum, to be known as the
			 United States Freedom Pavilion, and its exhibitions, and the planning, design,
			 and construction of a new canopy over the courtyard of the Museum, to be known
			 as the Canopy of Peace.
				(2)The public display
			 of artifacts, photographs, letters, documents, and personal histories dating
			 from 1939 to 1945, including exhibits portraying American sacrifices both on
			 the battlefield and on the home front and the industrial mobilization of the
			 American home front.
				(3)Educational
			 outreach programs for teachers and students.
				(4)Traveling
			 exhibitions on the history and lessons of World War II for United States
			 military facilities.
				(5)Educational
			 programs to foster the expansion of European and Pacific exhibits at the Museum
			 to be included in the Center for the Study of the American Spirit.
				(6)Projects that
			 enable the Museum to function as a liaison between museums, scholars, and
			 members of the general public in the United States and around the world.
				(7)A
			 readily accessible repository of information and materials reflecting the
			 historical, social, and cultural effects of World War II.
				(8)The preservation,
			 interpretation, and public exhibition of memorabilia, models, artifacts of
			 significance (and replicas), and oral histories from the combat experience of
			 members of the United States Armed Forces.
				(9)Other appropriate
			 activities relating to the management and operation of the United States
			 Freedom Pavilion, including the sale of concessions, appropriate mementos, and
			 other materials, the proceeds of which would help support the overall operation
			 of the Museum and the United States Freedom Pavilion.
				(c)ReportNot
			 later than 60 months after receiving a grant under this section, the Secretary
			 shall submit to Congress a report documenting how the Museum used the grants
			 funds and evaluating the success of the projects and activities funded by the
			 grant.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this Act.
			
